There are two reasons why I cannot concur in the opinion of Mr. Justice Woods:
First. Conceding that there was testimony, in the first instance, tending to show a reckless disregard of the plaintiffs' rights by the defendant, there was, also, testimony satisfactorily explaining the circumstances, from which such fact might have been inferred by the jury. The question of punitive damages was, therefore, erroneously submitted to the jury. *Page 573
Second. The eighth exception should be sustained. I concur in the opinion of Mr. Justice Woods, that the language used by his Honor, the presiding Judge, was erroneous.
It is only necessary to cite the cases of Butler v. TelegraphCo., 77 S.C. 148, 57 S.E. 757, and Johnson v. TelegraphCo. 81 S.C. 235, 62 S.E. 244, to show that there was prejudicial error. But I cannot accept the view expressed by him that the presiding Judge intended to charge the proposition embodied in the request. The language used by him, clearly shows he intended to charge, that the plaintiff could recover, if the defendant knew that she was the niece of her deceased relative "Aunt Aggie" (Mrs. J.S. Fisher), — a very different principle from that contained in the request.
The appellant's attorneys had the right to presume, that the presiding Judge was familiar with the doctrine, announced in the cases hereinbefore mentioned; and, unless they had actual notice of a mistake, on the part of the presiding Judge, or it was so glaring that it could not reasonably be supposed, that the jury was misled, their client should not be deprived of the right, to review the erroneous charge. No such facts, however, exist in this case.
It seems to me that the doctrine announced in the leading opinion will lead to much confusion, and bring about great injustice; and is at variance with the principle announced in the case of Hersocovitz v. Baird, 59 S.C. 207,37 S.E. 922, in which it was held, that the failure on the part of counsel, to call the presiding Judge's attention to the fact, that he had omitted to charge certain requests, would not estop him from moving for a new trial for such omission, unless he knew the Judge's reason for such failure to charge.
I therefore dissent. *Page 574